Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/17/22.  Claims 1,16-19 are amended and claims 6,12,14-15 are cancelled.  Claims 1-5,7-11,13,16-21 are pending.
Claims 1-5,7-11,13,16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the amendment filed on 9/9/21, applicant amends claim 1 to add “ wherein the clean label carrier is mashed to a refractive index of more than about 1.36 and a viscosity of less than 1000 centipoise when measured at 25 degrees C and wherein the clean label carrier comprises a whole malt.  The limitations are not totally supported by the original disclosure. The limitation of “ whole malt” is not supported.  Page 5 of the instant specification discloses malt but there is no disclosure of whole malt.  The viscosity as claimed is not supported.  Example 1 on page 21 disclose a viscosity of 1000 centipoise with a solids loading greater than 20%.  However, the example discloses a starch and flour-based carbohydrate matrix.  It is disclosed “ the starch/flour and the source of enzymes are then combined and conditioned to achieve a viscosity of less than 1 Pascal second or 1000 centipoise”.  The disclosure of the viscosity is not for whole malt.  Example II discloses a mixture of 65 parts water and 35 parts rice flour and starch gelatinization while maintaining viscosity below 1000 centipoise.  The viscosity is for the specific mixture of 65 parts water and 35 parts rice flour with starch gelatinization.  It is not a disclosure of viscosity for whole malt.
Claims 1,12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “ whole malt” is vague and indefinite because it is unclear what is meant or intended by “ whole”.  The instant specification does not disclose whole malt or define what whole malt constitutes.  There is only disclosure of “ malt”.
Claims 16,18 have the same problem as claim 1.
Response to Arguments
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive. 
In the response, applicant argues the amendment is supported.  Applicant points to the paragraphs that disclose the refractive index.  As stated in the rejection, the amendment is not totally supported by the original disclosure.  The refractive index is disclosed.  But, there is not disclosure of the refractive index in combination with the viscosity as claimed.  Claim 1 is was amended to recite “ the clean label carrier is mashed to a refractive index or more than about 1.36 and a viscosity of less than 1000 centipoise when measured at 25 degrees C”.  The discussion of the refractive index does not disclose the viscosity.  Applicant points to example 2 in paragraph 0154 which discloses a viscosity of 160 mPa.s.  It is a single disclosure of 1 viscosity.  Example IV discloses a viscosity of 235 and example V of 352.  The disclosure of 3 values of viscosity is not sufficient to support a range of viscosity of less than 1000 centipoise which include all values of 0-1000 centipoise.  Furthermore, the viscosity measured in the examples is a mixture of water and rice flour.  There is no disclosure that such viscosity is obtained with whole malt and all the malt such as amaranth, barley, buckwheat, pulses etc… recited in the claim. Applicant states the published application describes a whole malt where the refractive index was measured.  However, none of the paragraph pointed out by applicant discloses “ whole malt”.  The term “ whole malt” is not found in the published specification.  Applicant also points to the submitted affidavit filed on 9/9/21.  However, the affidavit is not part of the original disclosure.  Furthermore, the affidavit does not recite the viscosity or the feature of whole malt.
With respect to the 112 second paragraph rejection, applicant explains the difference between malt extract and whole grain malt or malt of a whole grain seed.  However, there is no explanation of whole malt.  The term is not defined in the instant specification.  Furthermore, the claim recites malt of rice flour, amaranth, etc..  flour is not whole grain.  The amendment to claim 1 does not make overcome the issue of the indefiniteness of the term “ whole malt”.
Allowable Subject Matter
The claims are free of prior art as indicated in the previous office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 18, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793